Stiles, J.
(concurring). — I concur upon the ground stated by Dunbar, C. J., and because the case developed was that of rape, in fact," aside from the statute in regard to the age of consent, rather than one of seduction. State v. Lewis, 48 Iowa, 578; Croghan v. State, 22 Wis. 424; People v. Royal, 53 Cal. 62.
There was also error because the state was not put to its election as to which act of alleged intercourse it would rest the prosecution upon. The court allowed the proof to range over numerous such acts extending through a period of several years, thus leaving it entirely the subject of conjecture as to what particular act any given juryman may have selected as that upon which he based a conviction, in a case where it needs no argument to show that the alleged crime, if committed at all, was committed upon a definite and ascertainable day. People v. Jenness, 5 Mich. 305; People v. Clark, 33 Mich. 112.
I also disagree with that part of the decision which finds any corroboration of the prosecutrix. Her statement as to the material facts stood absolutely contradicted by that of the defendant, and unless the jury took into consideration the fact that she had a child, and argued therefrom that the defendant must have been its father, and therefore must have seduced the mother, I am unable to see how the verdict could have been arrived at. But the prosecutrix did *278not pretend that defendant was her child’s father, and testified to no act of intercourse with him nearer than sixteen months to the child’s birth, which made the introduction of the evidence concerning the child, and especially its production to the view of the jury, grossly incompetent.